Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “ the adjoining surface of the opening with which the brim of the MT ferrule comes into contact is tilted  according to a finished tilt angle of  the end surface of the MT ferrule”  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because “ the protrusion” has not been labeled properly.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitations “ fixing means”  invokes 112(f) without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. Therefore , fixing means for holding has been interpreted as any structure capable of fixedly holding. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 7 recites the limitation "a protrusion" and “the shaft”, “ the housing”  in line 2 and 2 , 4 respectively.  There is insufficient antecedent basis for this limitation in the claim. The recitation “ a protrusion” is unclear whether the same protrusion as claim 1 is being claimed or another protrusion is being claimed. For the purpose of examination, the limitation “a protrusion” has been interpreted as “ the protrusion”. Furthermore, there is no previous recitation of “ the shaft” or “ the house” in claim 1 therefore claim 7 lacks antecedent basis and for the purpose of examination the recitations “ the shaft” and “ the housing” has been interpreted as “ a shaft” and “ a housing”.
Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship as to how the polishing table is movable horizontally.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, CN203600042U in view of Kobayashi, US20030227634A1.
 Regarding claim 1,  Zhu discloses the optical connector polishing jig (Fig 3 depicting the jig ) comprises fixing means for holding the MT ferrule (fixing means involved in holding a ferrule 3, Fig 3), and a surface of the fixing means that comes into contact with the MT ferrule (a surface of element 201 which comes to contact with element 3, Fig 5) has a protrusion that partially protrudes to apply a pressing force to the MT ferrule such that when the MT ferrule is fixed, an end surface of the MT ferrule is slightly deformed and a center portion of the end surface in a longitudinal direction swells. 
However, Zhu does not disclose the surface of the fixing means that comes into contact with the MT ferrule has a protrusion that partially protrudes to apply a pressing force to the MT ferrule such that when the MT ferrule  is fixed, an end surface of the MT ferrule is slightly deformed and a center portion of the end surface in a longitudinal direction swells. 
Kobayashi teaches a ferrule clamping device having clamping portion 330 which comprises a protrusion 338 which fixes the a ferrule 420. (Fig 12)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the fixing means disclosed by Zhu to have further incorporated a protrusion to apply a pressing force to the MT ferrule as taught by Kobayashi in order to provide a reliable holding force having a strong point of contact. (paragraph 0098)
Furthermore, due to combination of Zhu in view Kobayashi such that the protrusion is capable of applying a pressing force to the MT ferrule such that when the MT ferrule  is fixed, an end surface of the MT ferrule is slightly deformed and a center portion of the end surface in a longitudinal direction swells.
Regarding claim 2,  Zhu in view of Kobayashi discloses each and every limitation set forth in claim 1. Furthermore, Zhu discloses the fixing means includes an opening into which the MT ferrule is inserted (opening wherein elements 3 and 201 are positioned therein, Fig 5) , an inner piece fitted in (inner piece being element 201, Fig 4), and a screw that presses the inner piece against the MT ferrule for adjusting the pressing force.  (screw element with portion 206 , Fig 4)
Regarding claim 3, Zhu in view of Kobayashi discloses each and every limitation set forth in claim 2. Furthermore, Kobayashi teaches the protrusion formed on a surface of the inner piece that comes into contact with the MT ferrule has any of a center round shape in which only a portion along the center portion protrudes to form a round shape, a T-shape in which a surface protrudes to form the shape of a letter T, and a round shape in which a round shape is formed in whole, such that the pressure applied to a portion along the center portion is larger than the pressure applied to the other portions.  (the surface having portion 338, Fig 12)
Regarding claim 4, Zhu in view of Kobayashi discloses each and every limitation set forth in claim 2.  Furthermore, Zhu discloses the fixing means includes a lever for pressing a brim of the MT ferrule to an adjoining surface of the opening when the inner piece is pressed to fix the MT ferrule.  (a lever has been given broadest reasonable interpretation which portion 209 would read on  which presses a brim 302 to an adjoining surface of element 1, Fig 5)
Regarding claim 5, .
Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu, CN203600042U in view of Kobayashi, US20030227634A1 and further in view of Chandler , US6102785.
Regarding claim 6,  Zhu in view of Kobayashi discloses each and every limitation set forth in claim 1. However, Zhu in view of Kobayashi does not disclose the polishing apparatus polishes the optical connector by a polishing table horizontally moving relative to the end surface of the MT ferrule, the optical connector polishing jig further comprises a housing and a shaft held by the housing such that the shaft is capable of reciprocating and having one end connected to the fixing means, the housing has a cavity receiving the shaft and a spring that expands and contracts along the shaft, and the shaft reciprocates such that in a case where a fore that the MT ferrule fixed to the fixing means receives from the polishing table becomes greater than or equal to a certain force, the spring contracts and the shaft moves in a direction toward the housing, and in a case where the force that the MT ferrule fixed to the fixing means receives from the polishing table becomes smaller than the certain force, the spring expands and the shaft moves in a direction away from the housing to a fixed position. 
Chandler teaches polishing table 230 wherein a motor selectively moves the polishing arm into contact with the polishing pad by moving rod 212 up and down. (3:44-46 and Fig 4)

    PNG
    media_image1.png
    830
    1238
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Jig disclosed by Zhu in view of Kobayashi to have further incorporated a polishing process having horizontal movement and the jig having a housing and a shaft received in the cavity and being biased as taught by Chandler in order to polish the end portions of fibers with lowered defects. 
Furthermore, Zhu in view of Kobayashi and further in view of Chandler would be capable of having the shaft reciprocates such that in a case where a fore that the MT ferrule fixed to the fixing means receives from the polishing table becomes greater than or equal to a certain force, the spring contracts and the shaft moves in a direction toward the housing, and in a case where the force that the MT ferrule fixed to the fixing means receives from the polishing table becomes smaller than the certain force, the spring expands and the shaft moves in a direction away from the housing to a fixed position.
Regarding claim 7, 
Chandler teaches a fiber optic jig wherein a central shaft as portion 242 and an anti rotation shaft  in housing 214 as shown in Fig 7.

    PNG
    media_image2.png
    620
    1343
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the polishing jig disclosed by Zhu in view of Kobayashi to have further incorporated an anti rotation shaft adjacent to a shaft which is fixed to a housing as taught by Chandler in order to provide stability during polishing process so that right amount of material is polished from an end portion of the optical fiber. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723